DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Aug. 2, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board (“PTAB”), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. See Ex Parte Lampl, Appeal No. 2022-001421 (PTAB Jun. 3, 2022) (affirming Examiner’s rejection under 35 U.S.C. § 1011). Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on Aug. 2, 2022, has been entered.

Claim Status
 
The status of claims is as follows:
Claims 1–8 and 20–25 remain pending and examined with Claims 1, 20, and 21 in independent form.
Claims 1, 20, and 21 are presently amended. 
No Claims are cancelled or added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Mar. 29, 2013, [“Applicant’s Specification”] and accepted for examination. No new matter was entered. 
Applicant's Amendment to address claim objections previously set forth in the Final Office Action mailed Dec. 18, 2020 [“Final Office Action”] has been reviewed but are maintained.2
Response to Arguments
35 U.S.C. § 101 Argument

	Applicant argues the pending amended claims are directed to a statutory category (Step 1); recite an abstract idea exception of organizing human activity (Step 2A, Prong One); but integrate the abstract idea exception into a practical application of a “combination of additional elements including storing information, providing remote access over a network, converting updated information that was received in a nonstandardized form to standardized metrics, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. … Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to convert and share information in real time to standardized metrics regardless of the format in which the information was received by the system,” similar to USPTO Example 42.  Applicant’s Reply at *10. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below.
	USPTO Example 42 is distinguishable. In Example 42, a hypothetical method was eligible under § 101. In that example, the claims recited a method for physicians, who are physically separate and unaware of each other, access to remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician. The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations is not shared timely or capable of being shared due to format inconsistencies between the data. The Example reasoned that although the hypothetical claims recited an abstract idea exception, it was applied in an eligible manner (practical application) by allowing remote physicians to share information in real time and in a standardized format, regardless of the format in which the information was locally stored.
Here, unlike Example 42 which applied the abstract idea in an eligible manner (technical solution to a problem) to covert non-standardized data into standardized data to permit sharing in real time, the pending claims do not apply the abstract idea in an eligible manner because the retrieval, storage, transmission, and modification of data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. Further unlike Example 42 where the hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations is not shared timely or capable of being shared due to format inconsistencies between the data, here, Applicant’s Specification describes no similar problem and Applicant does not point to one in the Specification. Rather, Applicant proffers “allowing remote users to convert and share information in real time to standardized metrics regardless of the format in which the information was received by the system,” an analogous “problem” identified by Example 42. “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.” MPEP §§ 2145(I), 716.01(c)(II). 

Claim Objections
Claims 1, 3, 20, and 21 are objected to because of the following informalities. Appropriate correction is required.
Claims 1 and 21: It is believed that that “terms of the loan” (loan is singular) in the “receiving” limitation of Claim 1 should be “terms of the loans” (plural) as claimed in independent Claim 20 and elsewhere where the plural “loans” is claimed. Claim 21 recites the same claim terms “terms of loan” and is objected to for similar reasoning.
Claims 20: It is believed that “computing device” is “computer.” This would ordinarily be a minor quibble but Applicant’s use of both “computing device” and “computer” within the same claim affects the antecedent basis of these claim terms.
Claims 1, 20, and 21: It is believed that “a computer network” in Claim 1 is “the network” as recited elsewhere in the same claim. Claims 20 and 21 also recite “a computer network” and are objected to for a similar reasoning.
Claims 3 and 20: It is believed that “a network” (two locations) in Dependent Claim 3 is “the network” to correct the antecedent basis. Claim 20 also recites a second occurrence of “a network” and is objected to for similar reasoning.
Claim 20: It is believed that the second occurrence of “a database” is “the database” to correct the antecedent basis.
Claim 20: It is believed that the first occurrence of “the subsequent data” is “subsequent data” to correct the antecedent basis.
Claim 20: It is believed that “converting the initial data and the subsequent date” is “converting the initial data and the subsequent data” to correct a typographical error.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–8, and 20–25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
Step 1: Claims 1–8, and 20–25 are directed to a statutory category. Claims 1–8, 23, and 25 recite “a method” and are therefore directed to the statutory category of “a process”. Claims 20 and 24 recite “a system” and are therefore, directed to the statutory category of “a machine”. Claims 21 and 22 recite “a method” and are therefore directed to the statutory category of “a process.”
Representative Claim

	Claim 20 is representative [“Rep. Claim 20”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components and letters for clarity in describing the limitations:
20. A system comprising:

-4-Application No. 13/853,370[A] a database communicatively connected to a computing device over a network; 

[B] a server communicatively connected to the computing device over the network; 

[C] a module, when executed by a processor on the server causes the server to perform a method, the method comprising: 

[D] receiving, via a computer over a network, initial data of loans and identification of loan originators of the loans, the initial data comprising terms of the loans; 

[E] storing the initial data of the loans in a database; 

[F] receiving, via the computer over the network, [subsequent] loans in any format, the subsequent [loan] data comprising at least one of: whether a payment was made; if made, a payment amount made for each loan; when the payment was made; whether the payment was early, on time or late; or changes to the terms of the loans; 

[G] identifying each loan in the subsequent data in association with respective loans in the stored initial data; 

 -5-Application No. 13/853,370[H] storing updates to each identified loan with the subsequent data received via the network;

[I] converting the initial data and the subsequent date [sic] into standardized metrics for each of the loans comprising: (1) calculating metrics for loans owned by each respective lender comprising changing the outstanding balance of the loan due to payments, and (2) calculating metrics across the loans to provide an analysis of each specific lender, comprising standardized aggregated prepayment speeds and loss ratios; 

[J] storing the tracked and standardized calculated metrics in the database to allow for usable and efficient comparison of multiple lenders and with respect to each other; 

[K] transmitting, to a second computer over a computer network, one or more of the original and updated loan and standard lender metrics in response to a query of the database. 

Claims are directed to an abstract idea exception.
	
Step 2A, Prong 1: Rep. Claim 20 recites “receiving . . . initial data of loans and identification of loan originators of the loans,” (Limitation D); “storing the initial data of the loans,” (Limitation E); “receiving . . . [subsequent] loans in any format” (Limitation F); “identifying each loan in the subsequent data,” (Limitation G); “storing updates to each identified loan” (Limitation H); “converting the initial data and the subsequent date [sic] into standardized metrics for each of the loans” (Limitation I); “storing the tracked and standardized calculated metrics,” Limitation J, and “transmitting . . . one or more of the original and updated loan and standard lender metrics in response to a query,” Limitation K. The method steps of Rep. Claim 20 are identical to those in Claim 1 and thus, represent a series of communications and data exchanges for the purpose of “facilitating syndication of loans” as recited in the preamble to Claim 1. Limitations D–K therefore, recite the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). 
Alternatively, Limitations D–K recite the abstract idea exceptions of mental process. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a receiving paper records of loan and loan originator data and storing them in a filing cabinet (Limitations D &E); receiving more paper records of subsequent loan data of the type claimed, looking at the received paper records and forming a simple mental judgment about which loans the records were associated and storing them (Limitations F, G, & H). Converting data contained in the paper loan file records of the type claimed using pen and paper into standardized metrics of the type claimed and storing them back in the filing cabinet on paper. (Limitations I & J). Last, transmitting the calculated loan metrics in response to a query over the telephone (Limitation K). In further support that Limitations D–K may be performed in the human mind or with pen and paper, the loan data, loan originators, subsequent loan data, and calculated metrics is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a database, a computer/computing device, a network, a server containing a processor and module; and a second computer.
Regarding the a database, a computer/computing device, a network, a server containing a processor and module (software); and a second computer, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computer/ computer comonents. E.g., Spec., ¶¶ [0029] (generic software, processor, and “general purpose computer.”), [0082]–[0089]; Fig. 4.
Limitations A and B describe the generic computer/computer components “communicatively coupled,” which Examiner interprets as sending and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). 
Limitation C describes the server processor executing a module to perform the claimed method. This takes a generic piece of hardware/software and describes the functions of receiving, storing, and sending data (instructions) between the processor and module, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2) Limitations D–K describes the server processor and module performing the claimed method representing the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 20 is directed to an abstract idea. Rep. Claim 20 is not substantially different than Independent Claims 1 and 21 and includes all the limitations of Rep. Claim 20. Therefore, Independent Claims 1 and 21 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
The claims do not provide an inventive concept.
Step 2B:  Rep. Claim 20 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of additional elements and method steps is not inventive. Spec., ¶ [0117] (steps/functions/changes/modifications may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. 
Rep. Claim 20 is not substantially different than Independent Claims 1 and 21 and includes all the limitations of Rep. Claim 20. Therefore, Independent Claims 1 and 21 also do not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
All Dependent Claims recite “wherein” clauses that further limit the abstract idea. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract."
Conclusion

Claims 1–8 and 20–25 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Claim 20 otherwise styled as another statutory category is subject to the same analysis.

No Claim Rejections - 35 USC § 102/103

	No §§ 102/103 rejection is provided. The prior art fails to teach or render obvious the Independent Claims without using the claims as a roadmap and applying improper hindsight. Independently each of the claim limitations are obvious. It is noted that the priority date for the claims has support to a provisional application filed Mar. 30, 2012. The Independent Claims recite:
receiving, via a computer over a network, initial data of loans and identification of loan originators of the loans, the initial data comprising terms of the loan in any format; 

storing the initial data of the loans in a database; 

receiving, via the computer over the network, subsequent data of the loans in any format, the subsequent data comprising at least one of: whether a payment was made; if made, a payment amount made for each loan; when the payment was made; whether the payment was early, on time or late; or changes to the terms of the loans; 
identifying each loan in the subsequent data in association with respective loans in the stored initial data; 

storing updates to each identified loan with the subsequent data received via the network; 

converting the initial data and the subsequent date into standardized metrics for each of the loans comprising: (1) calculating standardized metrics for loans owned by each respective lender comprising changing the outstanding balance of the loan due to payments, and (2) calculating standardized metrics across the loans to provide a standardized analysis of each specific lender, comprising comparable aggregated prepayment speeds and loss ratios; 

storing the tracked and standardized calculated metrics in the database to allow for usable and efficient comparison of multiple lenders and with respect to each other; -2-Application No. 13/853,370 

transmitting, to a second computer over a computer network, one or more of the original and updated loan and standard lender metrics in response to a query of the database.

The prior art references most closely resembling the applicant’s claimed invention are:
Louie et al. (U.S. Pub. Pat. No. 2010/0057606) is pertinent because it discloses a loan syndication tracking and management system and method that provides a user with access to specific details related to a syndicated loan.
Kwan (U.S. Pat. No. 7,493,279) is pertinent because it discloses bank syndicates post their syndication information to allow other banks the opportunity to evaluate competitive pricing in one website. Lenders post their requirements to allow syndicates to evaluate their requirements in one website. A bank or customer navigates to the site to obtain information.
Int. Pat. Pub. No. WO 01/73655 A1 is pertinent because it discloses A loan syndication tracking and management system and method.
NPL: Standard & Poor’s “A Guide to the Loan Market,” September 2011 is pertinent because it discloses a syndicated loan primer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner withdrew the rejection under § 103 in the answer brief leaving only the rejection under § 101 pending and at issue before the Board. Claims 1–8 and 20–25 were objected to due to informalities but were not within the jurisdiction of the PTAB.)
        2 Apparently, Applicant overlooked the claim objections set forth in the Final Office Action, and relied on the issues presented in the PTAB proceeding in preparing this response. The PTAB does not have jurisdiction over claim objections under the holding of Ex Parte Frye (precedential) and Applicant has not petitioned for review under 37 C.F.R. § 1.181. Therefore, the claim objections from the Final Office Action remain. Under the doctrine of compact prosecution, Examiner considers this oversight a bona fide attempt. Accordingly, the pending claims are examined on the merits.